Case 1:19-cv-02277-DLP-JPH Document 136 Filed 07/12/21 Page 1 of 3 PageID #: 1445




                              IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

  GORDON MITCHUM,                                     )
                                                      )
         Plaintiff,                                   )
                                                      )
  v.                                                  )           Case No. 1:19-cv-02277-DLP-JPH
                                                      )
  CITY OF INDIANAPOLIS,                               )
  INDIANAPOLIS METROPOLITAN POLICE                    )
  DEPARTMENT, and in their official and               )
  Individual capacities, the following IMPD officers: )
  RANDALL TAYLOR, MOLLY GROCE                         )
  , and DOES 1-50,                                    )
                                                      )
         Defendants.                                  )

                                  Joint Stipulations of Fact for Trial

           The parties, by counsel, stipulate to the following:

      1. Defendant Molly Groce acting under the color of law on May 31, 2018, during the events

  giving rise to this case.

      2. IMPD Officers responded to a call regarding an armed car-jacking at or near Safeway

  Foods, 2435 N. Sherman Dr. Indianapolis, IN 46218.

      3. The suspects were pursued by Officer Montgomery.

      4. The suspects fled the vehicle at or near 3300 Forest Manor Avenue, Indianapolis, IN

  46218.

      5. One of the suspects was apprehended at or near 3229 N. Gladstone Avenue, Indianapolis,

  IN 46218.

      6. IMPD K-9 was called to the scene to attempt to search for the second suspect.

      7. Officer Groce responded to the call for K-9 support with her K-9, Obi.

      8. Officer Groce started performing a search with Obi.
Case 1:19-cv-02277-DLP-JPH Document 136 Filed 07/12/21 Page 2 of 3 PageID #: 1446




     9. Officers Faulkner, Robinson, and White were present while Officer Groce and Obi were

  performing their search.

     10. Officer Groce entered Mr. Mitchum’s backyard with her K-9 Obi.

     11. Officer Groce followed Obi directly adjacent to the back of Mr. Mitchum’s house.

     12. During this time, Mr. Mitchum was sitting with his wife on his patio.

     13. Obi encountered Mr. Mitchum when Obi came to the corner of Mr. Mitchum’s house.

     14. Obi bit Mr. Mitchum’s left calf and right foot, which required treatment.

     15. The parties agree that the medical records, medical bills, 911 audio recordings, Dispatch

  Radio recording, and Computer Aided Dispatch report offered into evidence in this case are

  authentic.




   /s/Annemarie Alonso (with permission)             /s/ Andrew C. Scheil
   Annemarie Alonso, No. 30506-06
   Jonathan Little, No. 27421-49                     Andrew C. Scheil (33826-49)
   Derrick Morgan, MO Bar No. 71652                  Assistant Corporation Counsel
   SAEED & LITTLE, LLP 133 W. Market St.             Office of Corporation Counsel
   #189 Indianapolis, IN 46204 (317) 721-9214        200 East Washington Street, Room 1601
   annie@sllawfirm.com                               Indianapolis, Indiana 46204
   jon@sllawfirm.com                                 Telephone: (317) 327-4055
   derrick@sllawfirm.com                             Fax: (317) 327-3968
   Attorneys for Plaintiff                           E-Mail: andrew.scheil@indy.gov
                                                     Attorney for the Defendants




                                                 2
Case 1:19-cv-02277-DLP-JPH Document 136 Filed 07/12/21 Page 3 of 3 PageID #: 1447




                                  CERTIFICATE OF SERVICE


         I certify that this document was electronically filed on July 12, 2021. The same day, the

  following e-filing users were served electronically:

   Jonathan C. Little                                  Martin A. Brown
   Derrick Morgan                                      John F. Kautzman
   Annemarie Alonso                                    Andrew R. Duncan
   SAEED & LITTLE, LLP                                 Edward J. Merchant
   jon@sllawfirm.com                                    RUCKELSHAUS, KAUTZMAN,
   derrick@sllawfirm.com                               BLACKWELL & BEMIS, LLP
   annie@sllawfirm.com                                 mab@rucklaw.com
   Attorneys for Plaintiff                             jfk@rucklaw.com
                                                       ard@rucklaw.com
                                                       ejm@rucklaw.com
                                                       Attorneys for Defendant Molly Groce

                                                         /s/ Andrew C. Scheil__
                                                         Andrew C. Scheil (33826-49)
                                                         Assistant Corporation Counsel




                                                   3
